Case: 16-30144      Document: 00513952419         Page: 1    Date Filed: 04/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit
                                      No. 16-30144                                  FILED
                                                                                April 13, 2017
                                                                               Lyle W. Cayce
JACOB MCCALISTER BELL, SR.,                                                         Clerk

                                                 Plaintiff-Appellant

v.

LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS;
JAMES LEBLANC; RIVER CORRECTIONAL CENTER; RIVERBEND
DETENTION CENTER; ST. MARY PARISH LAW ENFORCEMENT
CENTER; UNKNOWN HEALTH CARE PROVIDERS; WARDEN JOHNNY
HEDGEMON; WARDEN           KNIGHT; UNKNOWN HEALTHCARE
CONTRACTORS, through the Department of Public Safety and Corrections or
State of Louisiana,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:15-CV-2180


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jacob McCalister Bell, Louisiana prisoner # 442374, seeks leave to
proceed in forma pauperis (IFP) on appeal from the district court’s dismissal of
his claims under 42 U.S.C. § 1983 as frivolous and for failure to state a claim.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-30144    Document: 00513952419     Page: 2   Date Filed: 04/13/2017


                                 No. 16-30144

By moving for leave to proceed IFP, Bell is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir.1997); FED. R. APP. P. 24(a)(5).
      According to Bell, he has received inadequate medical and dental care
while incarcerated in violation of the Eighth Amendment. His allegations
include claims that he was forced by another inmate to sleep on the floor and
that he has been denied dentures in accordance with a prison policy. His
pleadings do not identify a specific, substantial risk of serious harm to his
health that prison officials have knowingly or wantonly disregarded.
Accordingly, he has failed to meet the extremely high standard for deliberate
indifference necessary to state a claim under the Eighth Amendment. See
Farmer v. Brennan, 511 U.S. 825, 834, 837, 847 (1994); Domino v. Texas Dep’t
of Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001); Johnson v. Treen, 759 F.2d
1236, 1238 (5th Cir. 1985). Bell’s disagreement with the course of his medical
care does not constitute cruel and unusual punishment.         See Varnado v.
Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). Nor does any negligence by the
providers. See id.
      Bell has failed to demonstrate that his “appeal involves legal points
arguable on their merits.” Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983)
(internal quotation marks and citation omitted). Accordingly, the motion for
leave to proceed IFP is DENIED, and the appeal is DISMISSED as frivolous.
See Baugh, 117 F.3d at 202 & n. 24; 5TH CIR. R. 42.2.         Bell’s motion for
appointment of counsel also is DENIED. See Varnado, 920 F.2d at 321-22.
      The district court’s dismissal of the complaint and our dismissal of the
appeal count as strikes under 28 U.S.C. § 1915(g). See Coleman v. Tollefson,
135 S. Ct. 1759, 1763 (2015). Bell previously accrued a third strike when his
complaint was dismissed in Bell v. Landry, No. 6:13-CV-00382 (W.D. La. April



                                       2
    Case: 16-30144    Document: 00513952419     Page: 3   Date Filed: 04/13/2017


                                 No. 16-30144

8, 2014). Accordingly, he is BARRED from proceeding IFP in any civil action
or appeal filed while he is incarcerated or detained in any facility unless he is
“under imminent danger of serious physical injury.” § 1915(g). We caution
Bell that any additional frivolous appeals will invite the imposition of
sanctions.




                                       3